DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on February 4, 2021 with respect to amended independent claim 1 has been fully considered. An Examiner’s Amendment was proposed to place the claims in conditions for allowance. The proposed Examiner’s Amendment was approved by Adam C. Rehm (Reg. No. 54,797) on 02/09/2021.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with attorney Adam C. Rehm (Reg. No. 54,797) on February 9, 2021. The Examiner and the Applicant's Attorney have arrived at an agreement on amendments that will be applied to the following claims. The claims has been amended as follows:
Claim 1. (Currently Amended) A method comprising: 
receiving, at a controller, an incoming data packet destined for one or more containers; 
determining, at the controller, the incoming data packet is to be replicated by accessing a table stored in a memory of the controller; 
replicating, at the controller, the incoming data packet for validating at least one non- production container to yield a replicated data packet; 
sending the replicated data packet to the at least one non-production container; 
receiving a received data packet from the at least one non-production container at a corresponding incoming port of the controller; 
checking the received data packet to determine whether the received data packet is a test data packet; 
when the received data packet is determined not to be the test data packet, forwarding the received data packet;
when the received data packet is determined to be the test data packet, storing the received data packet in the memory of the controller and dropping the received data packet after the received data packet has been stored in the memory of the controller; and 
when the received data packet is within a service level agreement (SLA), converting the at least one non-production container to a production container via a policies update so the replicating of the incoming data packets for the validating of the at least one non-production container is stopped and the at least one non-production container can receive incoming packets.

Claim 8. (Currently Amended) A device comprising: 
a memory having computer-readable instructions stored therein; and 
one or more processors configured to execute the computer-readable instructions to: 
receive an incoming data packet destined for one or more containers; 

replicate the incoming data packet for validating at least one non-production container to yield a replicated data packet; 
send the replicated data packet to the at least one non-production container; 
receive a received data packet from the at least one non-production container at a corresponding incoming port of a controller; 
check the received data packet to determine whether the received data packet is a test data packet; 
when the received data packet is determined not to be the test data packet, forward the received data packet; and 
when the received data packet is determined to be the test data packet, store the received data packet in the memory and drop the received data packet after the received data packet has been stored in the memory; and 
when the received data packet is within a service level agreement (SLA), convert the at least one non-production container to a production container via a policies update so the replicating of the incoming data packets for the validating of the at least one non-production container is stopped and the at least one non-production container can receive incoming packets.

Claim 17. (Currently Amended) One or more non-transitory computer-readable mediums having computer-readable instructions stored thereon, which when executed by one or more processors, cause the one or more processors to: 
receive an incoming data packet destined for one or more containers; 
determine the incoming data packet is to be replicated by accessing a table stored in a memory; 

send the replicated data packet to the at least one non-production container; 
receive a received data packet from the at least one non-production container; 
check the received data packet to determine whether the received data packet is a test data packet; 
when the received data packet is determined not to be the test data packet, forward the received data packet; 
when the received data packet is determined to be the test data packet, store the received data packet in the memory and drop the received data packet after the received data packet has been stored in the memory; and 
when the received data packet is within a service level agreement (SLA), convert the at least one non-production container to a production container via a policies update so the replicating of the incoming data packets for the validating of the at least one non-production container is stopped and the at least one non-production container can receive incoming packets.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method comprising: receiving, at a controller, an incoming data packet destined for one or more containers; determining, at the controller, the incoming data packet is to be replicated by accessing a table stored in a memory of the controller; replicating, at the controller, the incoming data packet for validating at least one non- production container to yield a replicated data packet; sending the replicated data packet to the at least one non-production container; receiving a received data packet from the at least one 

Regarding amended independent claim 1, the closest prior art Moradi discloses a host machine including a virtual switch that receives packets destined to a VNF container, where the host machine with the virtual switch duplicates the packets destined to the VNF container and sends the copies to the monitoring container, and where the monitoring container is used to validate packet timestamping observed in the containers and to measure network traffic performance parameters (Moradi, abstract, Section I, Fig. 1, Section III).

Regarding amended independent claim 1, the closest prior art Shanmugavadivel discloses a service marked response packet is received at the TX Queue 106 and RX Queue 108 from the control/data handler 112 and LMAC 110, or from a DHCP server via the control/data handler 112 and LMAC 110. The control/data handler 112, LMAC 110 and the DHCP provide services that are under test by processing the test packets and returning the service marked response packet. The service marked response packet is received via an input of the TX Queue and the Rx queue, and the service provider is being tested to validate the (Shanmugavadivel, Fig. 1, [0017]-[0020], Fig. 2, [0029]-[0031]). The service marked response packet is check to determine if the packet has the service test mark (special mark in the destination field of the packet). Packets received at the TX Queue, which are not marked with the service test mark, should be sent to the baseband processor and the radio for forwarding the packet. The service marked response packet is stored in the TX Queue and then in the RX Queue, where the service marked response packet received from the service provider is moved from the Tx Queue to the Rx Queue, and then deleted the Rx queue (Shanmugavadivel, abstract, [0003], Fig. 1, [0019]-[0020], Fig. 2, [0030]-[0031], [0033]).

Regarding amended independent claim 1, the closest prior art Narayanan discloses that one or more policy 108 constraints stored in a policy store 110 are identified in order to determine whether to intercept and duplicate network traffic, where the network traffic and duplicated network traffic are transmitted to production service 102 and test services 116-1 to 116-n to provide a same service. The policies 108 stored in the policy store 110 indicate the ancillary system (i.e. test services 116-1 to 116-n) to transmit the duplicated network traffic, and the production system (i.e. production service 102) from where the network traffic is intercepted (Narayanan, [0014], Fig. 1, [0019], [0023] ln 1-3, [0024] ln 1-3, Fig. 2, [0039], [0046], [0049], Fig. 3, [0051]-[0053]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method comprising: 
receiving, at a controller, an incoming data packet destined for one or more containers; 
determining, at the controller, the incoming data packet is to be replicated by accessing a table stored in a memory of the controller; 
replicating, at the controller, the incoming data packet for validating at least one non- production container to yield a replicated data packet; 
sending the replicated data packet to the at least one non-production container; 
receiving a received data packet from the at least one non-production container at a corresponding incoming port of the controller; 
checking the received data packet to determine whether the received data packet is a test data packet; 
when the received data packet is determined not to be the test data packet, forwarding the received data packet;
when the received data packet is determined to be the test data packet, storing the received data packet in the memory of the controller and dropping the received data packet after the received data packet has been stored in the memory of the controller; and 
when the received data packet is within a service level agreement (SLA), converting the at least one non-production container to a production container via a policies update so the replicating of the incoming data packets for the validating of the at least one non-production container is stopped and the at least one non-production container can receive incoming packets” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 8 and 17 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473